ORIGINAL

am the ﬁﬂniteh étatw Qtuurt of erheraI @Iaims
(Filed ggégéigffg 2014) FILED

NOT FOR PUBLICATION
DEC ‘ 9 2014

********‘k***********~k~k**

U.S. COURT OF
FEDERAL CLAIMS

JOHN DAVID MCBRIDE,

Plaintiff,
V.

THE UNITED STATES,

Defendant.

*>E>E>F>E>é>f>{->P>l->l->é

***********************

ORDER

Before the Court is plaintiffs December 8, 2014 motion for reconsideration of
the Court’s November 25, 2014 Order denying leave to proceed in forma pauperis.
Under the Prison Litigation Reform Act, a court may not grant leave for a prisoner
to proceed in forma pauperis if while a prisoner he had three or more cases
dismissed for failure to state a claim unless the prisoner is under “imminent danger
of serious physical injury.” 28 U.S.C. § 1915(g). Plaintiff has asserted that “he is
under constant mental and emotional duress” and claims to be particularly fearful
“after filing civil cases against the Warden.” Because plaintiff has now alleged that
he is in imminent danger of serious physical injury, Mr. McBride’s request to
proceed in forma pauperis is GRANTED.

Prisoners seeking to proceed in forma pauperis are required to pay, over time,
the filing fee in full. Id. § 1915(b). Thus, plaintiff shall be assessed, as a partial
payment of the court’s filing fee, an initial sum of twenty percent of the greater of
(1) the average monthly deposits into his account, or (2) the average monthly
balance in his account for the six-month period immediately preceding the filing of
his complaint. Id. § 1915(b)(1). Thereafter, Mr. McBride shall be required to make
monthly payments of twenty percent of the preceding month’s income credited to his
account. Id. § 1915(b)(2). The agency having custody of plaintiff shall forward
payments from plaintiffs account to the Clerk of the Court of Federal Claims each
time the account balance exceeds $10 and until such time as the ﬁling fee is paid in
full. Id.

ITISEy3()RIHiREH). jzz//’,Iéﬁéz//’

QLVV SKI
Judge